In re: Clarence Archie Abbott applying for writs of certiorari, prohibition and mandamus.
Writ granted. See order.
On considering the petition of relator in the above numbered and entitled cause:
Ordered that the District Court’s order that extradition be granted and the accused entrusted to the custody of John P. Connell of the Sheriff’s office of Dane County Wisconsin is hereby stayed;
Further ordered that the District Court may, in accordance with Article 268 Louisiana Code of Criminal Procedure commit-the accused for an additional period not in excess of 30 days to enable the State of Wisconsin, at a supplemental extradition hearing, to furnish the complete criminal complaint and warrant, including the written “Trailer Rental Contract # 201 attached to said complaint and incorporated therein by reference, failing in which applicant shall be released.